DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanchfield et al. (US Patent Application No. 2010/0115870) in view of Tovani et al. (US Patent No. 5,827,022) and Schoch (WO 2016/062673, see machine translated version).
Regarding claim 1, Stanchfield et al. teach a floor assembly (page 1, paragraph [0010]) for use in an aircraft (page 11, paragraph [0143]), the floor assembly comprising an underlayment layer (page 1, paragraph [0014]) and a decorative layer (page 3, paragraph [0063]), wherein the decorative layer is configured to attach to the underlayment layer (page 1, paragraph [0014], page 3, paragraphs [0061]-[0063]).
Stanchfield et al. do not disclose wherein a combined weight of the underlayment layer and decorative layer is less than or equal to three pounds per square foot.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to combined weight of the underlayment layer and decorative layer in order to reduce cost (Stanchfield et al., page 1, paragraph [0008]).
Stanchfield et al. fail to teach an aircraft having a subfloor, the subfloor being configured to access one or more access panels, compartments, or items underneath the subfloor and wherein the decorative layer and the underlayment sublayer are configured to be selectively removable to access the access panels, compartments, or 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the subfloor of Tovani et al. in the floor assembly of Stanchfield et al. in order to provide a lightweight and durable aircraft interior (Tovani et al., col. 1, lines 40-45).
Stanchfield et al. fail to teach wherein the underlayer layer comprises an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically responsive material, wherein the underlayment sublayer is configured to attach to the underlayment magnetic layer via magnetic attraction.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically responsive material, wherein the underlayment sublayer is configured to attach to the underlayment magnetic layer via magnetic attraction (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic layer of Schoch in the 
Regarding claim 2, Stanchfield et al. teach wherein the underlayment sublayer comprises a closed cell board (page 10, paragraph [0138]).
Stanchfield et al. fail to teach wherein the second magnetically responsive material is attached to the closed cell board and comprises a ferromagnetic material and an underlayment receptor attached to a top side of the closed cell board.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically responsive material, wherein the underlayment sublayer is configured to attach to the underlayment magnetic layer via magnetic attraction and comprises a ferromagnetic material (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the second magnetically responsive material and underlayment receptor of Schoch et al. to the closed cell board of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claim 3, Stanchfield et al. teach wherein the decorative layer comprises a core board (page 3, paragraphs [0061]-[0063]) and a decorative sublayer attached to a top side of the core board (page 3, paragraphs [0061]-[0063]).
Stanchfield et al. fail to teach a decorative magnetic layer attached to a bottom side of the core board for securing the decorative layer to the underlayment layer by magnetic force.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically responsive material, wherein the underlayment sublayer is configured to attach to the underlayment magnetic layer via magnetic attraction and comprises a ferromagnetic material (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the magnetic layer of Schoch et al. to a bottom side of the core board of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claim 4, Stanchfield et al. teach wherein the decorative sublayer is attached to the core board by an adhesive configured to be operable in a range of temperatures of -65 degrees Fahrenheit to +185 degrees Fahrenheit (page 3, paragraphs [0061]-[0063]).
Regarding claim 5, Stanchfield et al. do not disclose wherein the decorative sublayer comprises a coating having a dynamic coefficient of friction of at least 0.2 to provide for a slip resistant finish.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in coefficient of friction involve only routine skill in the art, absence a showing of criticality.  MPEP 
Regarding claim 6, Stanchfield et al. do not disclose wherein a combined thickness of the underlayment layer and the decorative layer is between 0.4 and 0.6 inches.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the combined thickness of the underlayment layer and the decorative layer of Stanchfield et al. in order to reduce cost (Stanchfield et al., page 1, paragraph [0008]).
Regarding claim 7, Stanchfield et al. teach a floor assembly (page 1, paragraph [0010]) for use in an aircraft (page 11, paragraph [0143]), the floor assembly comprising an underlayment layer comprising a plurality of underlayment panels for attaching to the subfloor (page 1, paragraph [0014]); and adhesive layer for attaching the underlayment sublayer to the subfloor (page 2, paragraph [0016]) and a decorative layer comprising a plurality of decorative panels (page 3, paragraph [0063]), wherein the decorative layer is configured to attach to the underlayment layer (page 1, paragraph [0014], page 3, paragraphs [0061]-[0063]).
Stanchfield et al. fail to teach an aircraft having a subfloor, the subfloor being configured to access one or more access panels, compartments, or items underneath the subfloor and wherein the decorative layer is configured to be selectively removable to access the access panels, compartments, or items underneath the subfloor.  However, Tovani et al. teach a floor assembly for use in an aircraft (col. 1, lines 5-10, 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the subfloor of Tovani et al. in the floor assembly of Stanchfield et al. in order to provide a lightweight and durable aircraft interior (Tovani et al., col. 1, lines 40-45).
Stanchfield et al. fail to teach wherein the decorative layer is configured to attach to the underlayment layer via magnetic attraction.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic layer of Schoch. to attach the decorative layer and underlayment layer of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claim 8, Stanchfield et al. teach wherein each underlayment panel comprises a closed cell board (page 10, paragraph [0138]).
Stanchfield et al. fail to teach a receptor attached to a top side of the closed cell board for attaching the decorative layer, wherein the receptor is comprised of a magnetically responsive material.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a magnetically responsive material/receptor (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the receptor of Schoch et al. to the 
Regarding claim 9, Stanchfield et al. fail to teach wherein the receptor comprises a ferromagnetic material.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a magnetically responsive material/receptor, wherein the receptor comprises a ferromagnetic material (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the receptor of Schoch et al. to the closed cell board of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claim 10, Stanchfield et al. teach wherein each decorative panel of the plurality of decorative panels comprises a core board (page 1, paragraph [0014], page 3, paragraphs [0061]-[0063]); a decorative layer attached to a bottom side of the core board (page 1, paragraph [0014], page 3, paragraphs [0061]-[0063]); and a decorative sublayer attached to a top side of the core board, wherein the decorative layer secures the decorative panel to the underlayment panel (page 1, paragraph [0014], page 3, paragraphs [0061]-[0063]).
Stanchfield et al. fail to teach wherein the decorative layer is magnetic.  However, However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic material of Schoch. in 
Regarding claim 11, Stanchfield et al. teach wherein the decorative layer secures the decorative panel to the underlayment layer (page 1, paragraph [0014], page 3, paragraphs [0061]-[0063]).
Stanchfield et al. fail to teach wherein the decorative layer comprising a magnetic layer and the receptor comprises a ferromagnetic material.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer (paragraphs [0005], [0006]), wherein a receptor comprises a ferromagnetic material (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic material of Schoch. in the decorative layer of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claim 12, Stanchfield et al. do not disclose wherein a combined thickness of the underlayment layer and the decorative layer is in a range of 0.4 to 0.6 inches and a combined weight of the underlayment layer and the decorative layer is less than or equal to 2.5 pounds per square foot.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in thickness and weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to combined thickness and combined weight of the underlayment layer and decorative layer in order to reduce cost (Stanchfield et al., page 1, paragraph [0008]).
Regarding claims 13, 14 and 17, Stanchfield et al. teach a method of installing a floor assembly (page 1, paragraph [0010]) in an aircraft (page 11, paragraph [0143]), the method comprising the steps of securing a decorative layer to an underlayment layer (page 1, paragraph [0014], page 3, paragraphs [0061]-[0063]).
Stanchfield et al. do not disclose wherein a combined weight of the underlayment layer and decorative layer is less than or equal to three pounds.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in weight involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to combined weight of the underlayment layer and decorative layer in order to reduce cost (Stanchfield et al., page 1, paragraph [0008]).
Stanchfield et al. fail to teach an aircraft having a subfloor, the subfloor being configured to access one or more access panels, compartments, or items underneath the subfloor and wherein the decorative layer and the underlayment sublayer are configured to be selectively removable to access the access panels, compartments, or items underneath the subfloor.  However, Tovani et al. teach a floor assembly for use in an aircraft (col. 1, lines 5-10, 35-60), the subfloor being configured to access one or more access panels, compartments, or items underneath the subfloor (col. 2, lines 27-45).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the subfloor of Tovani et al. in the floor assembly of Stanchfield et al. in order to provide a lightweight and durable aircraft interior (Tovani et al., col. 1, lines 40-45).
Stanchfield et al. fail to teach wherein the underlayer layer comprises an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically responsive material, wherein the underlayment sublayer is configured to attach to the underlayment magnetic layer via magnetic attraction.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically responsive material, wherein the underlayment sublayer is configured to attach to the underlayment magnetic layer via magnetic attraction (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic layer of Schoch. in the underlayment layer of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claim 15, Stanchfield et al. teach wherein the underlayment layer comprises a closed cell board (page 10, paragraph [0138]).
Stanchfield et al. fail to teach a first receptor comprising a first ferromagnetic material attached to a bottom side of the closed cell board for attaching the subfloor; and a second receptor comprising a second ferromagnetic material attached to a top side of the closed cell board for attaching to the decorative layer.  However, Schoch 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the magnetic layers of Schoch. for attaching to the closed cell board of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claim 16, Stanchfield et al. teach wherein the decorative layer comprises a core board (page 3, paragraphs [0061]-[0063]) and a decorative sublayer attached to a top side of the core board (page 3, paragraphs [0061]-[0063]).
Stanchfield et al. fail to teach a magnetic layer attached to a bottom side of the core board for securing the decorative layer to the second receptor of the underlayment layer via magnetic attraction.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically responsive material, wherein the underlayment sublayer is configured to attach to the underlayment magnetic layer via magnetic attraction and comprises a ferromagnetic material (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the magnetic layer of Schoch et al. 
Regarding claim 18, Stanchfield et al. teach wherein the underlayment layer comprises a closed cell board (page 10, paragraph [0138]).  
Stanchfield et al. fail to teach a first receptor attached to a bottom side of the closed cell board and a second receptor comprising a magnetically responsive material attached to a top side of the closed cell board.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising a first receptor and a second receptor comprising a magnetically responsive material (paragraphs [0005], [0006]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the magnetic layer of Schoch et al. to closed cell board of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).
Regarding claims 19 and 20, Stanchfield et al. teach wherein the decorative layer comprises a core board (page 3, paragraphs [0061]-[0063]) and a decorative sublayer attached to a top side of the core board (page 3, paragraphs [0061]-[0063]).
Stanchfield et al. fail to teach wherein the decorative layer is secured to the underlayment layer by magnetic attraction provide by the decorative magnetic layer magnetically interacting with the second receptor.  However, Schoch teaches a floor assembly (paragraph [0002]) comprising an underlayment magnetic layer including a first magnetically responsive material and an adhesive on at least one side of the underlayment magnetic layer for attaching the underlayment magnetic layer to the subfloor of the aircraft; and an underlayer sublayer including a second magnetically 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to attach the magnetic layer of Schoch et al. to a bottom side of the core board of Stanchfield et al. in order to make it possible to exchange different floor coverings (Schoch, paragraph [0005]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/26/2022